Order reversed on the facts, without costs of this appeal to any party, stay reinstated and continued, proceeding reinstated, and petition granted to the extent that the question of fact, arising upon the competency of the person with respect to whom the petition prays for the appointment of a committee, be tried at a Trial Term of the Supreme Court for Erie County. Memorandum: We regard the moving papers here as sufficient to make it presumptively appear that an order should be granted under subdivision 2 of section 1364 of the Civil Practice Act. All concur. (The order dismisses a petition, vacates an order directing notice of application for commission, and vacates a restraining order, in an incompeteney proceeding.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.